Title: From Mercy Otis Warren to Abigail Smith Adams, 11 May 1814
From: Warren, Mercy Otis
To: Adams, Abigail Smith



post 11 May 1814

Yes, my dear Friend—I am indeed the only one of my Father’s house who yet stands in this fading, precarious portion of existence.—Little did I think my excellent brother would be called before me, but the thread of my life has been drawn out until I stand a wonder unto all around me.—I hope it is to add another note of gratitude to that unbounded sum which is due to my Creator and Preserver.—
Ought I to mourn for a brother & friend who has been taken from a more weary period of time and placed in a more perfect state?—Thus we have every reason to believe from his life and conduct, and the encouraging promises of the Gospel.—Much could I say on this subject, but I turn my pitying eye & heart to my mourning Sister & Children.—I hope your pen & your converse will console & assist them on to brighter days.—
I did not think of writing you this Evening until I found my Mareia leaves us tomorrow morning & means to call and pay her respects to you, on her way to her own residence:—and am now unavoidably interrupted—I have only time to enquire after the health of yr. husband, your Son, and your daughters.—You will write me soon—your letters always exhilirate that warm glow of affection which has burned in my bosom for many, very many years.—
You will with my regards to Mr. Adams tell him, that I believe he owes me a Letter, but whether he does or does not, I believe I shall write him soon on a subject which he may think importinent, or vain, or I do not know what.—
The death of Judge Paine he must feel as an old patriot if not a friend.—What a small remnant is left of the respectable circle which gave independence to the United States, and which many of her degenerate children, are ready to relinquish?—But this is too wide a feild to be enter’d on at the present moment by Yr ever Affecte.
Mercy Warren